IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eduardo E. Rojas,                         :
                           Petitioner     :
                                          :
                v.                        :      No. 1256 C.D. 2017
                                          :
Pennsylvania State Horse Racing           :
Commission (Department of                 :
Agriculture),                             :
                        Respondent        :

                                        ORDER

                NOW, April 18, 2018, upon consideration of petitioner’s

application for reconsideration/reargument, and respondent State Horse Racing

Commission’s and intervenor-respondents Mountainview Thoroughbred Racing

Association, LLC and Penn National Turf Club, LLC’s joint answer in response

thereto, the application is denied.




                                         MARY HANNAH LEAVITT,
                                         President Judge